—Motion by the first and second third-party plaintiffs-respondents to strike points II and III of the second third-party defendant-appellant’s reply brief on the ground that those points improperly raise a new substantive issue.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is denied.
The reply brief did not improperly raise a new substantive issue (cf, People v Minota, 137 AD2d 837; State Farm Fire & Cas. Co. v LiMauro, 103 AD2d 514, 521-522, affd 65 NY2d 369). Mangano, P. J., Bracken, Sullivan and Rosenblatt, JJ., concur. [See, 136 Mise 2d 880.]